Citation Nr: 0334479	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 824 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected shell fragment wound (SFW), left arm.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO.  



REMAND

The Board notes, at the outset, that the veteran's service 
medical records consist solely of copies of a list from the 
121st Evacuation Hospital that includes the veteran's name 
and indicates that he had a SFW of the left arm.  The 
remainder of the veteran's service medical record was among 
those presumably lost in a fire at the National Military 
Personnel Records Center in 1973.  Thus, the service medical 
records are unavailable to adequately determine the original 
track of the missile and which muscle groups, if any, were 
originally affected.  

Next, a careful review of the claim file indicates that the 
veteran underwent a VA examination in July 2002, for purposes 
of evaluating the service-connected SFW, left arm, in 
connection with his claim for a compensable rating.  The 
clinical findings are incomplete for the purpose of fully 
evaluating the veteran accurately under the appropriate 
rating criteria.  That is, the VA examiner did not identify 
any of the muscle groups, if any, which are affected, or the 
degree of damage caused by the SFW.  38 C.F.R. § 4.55, 4.56 
(2003).  

Additionally, the Board notes that the clinical findings from 
the July 2002 VA examination of the veteran's SFW, left arm, 
differ from those obtained by a private physician, Jeffrey K. 
Wingate, M.D., when he examined him in August 2002.  

For example, Dr. Wingate's examination, which included some 
discussion of the muscle groups affected, and the degree to 
which they were affected, resulted in a diagnosis of left 
shrapnel injury with muscular atrophy, loss of sensory and 
motor function to the left upper extremity, and severe 
impairment of the left upper extremity.  Dr. Wingate did not, 
however, furnish an assessment that would aid in evaluating 
the veteran's identified muscle injuries as slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.56 (2003).  

In contrast, the VA examination did not address the issue of 
associated affected muscle groups, yet it resulted in a 
diagnosis of a shell fragment wound of the left forearm with 
scarring and reduced range of motion.  

In September 2002, a private neurologist, Jerrold M. 
Buckaloo, M.D., examined the veteran and, although he found 
no evidence of radial nerve palsy, he diagnosed him with left 
upper extremity carpal tunnel symptoms, and left forearm 
laceration with left upper extremity weakness.  

Dr. Buckaloo opined that the veteran's symptoms were not of 
long-standing duration; however, he did not render an opinion 
on whether the veteran's symptoms, particularly the diagnosed 
carpal tunnel symptoms, were related to the veteran's 
service-connected SFW of the left arm.  

In a November 2002 letter, Dr. Wingate stated that, in his 
professional opinion, and to a reasonable degree of medical 
certainty, that the shrapnel injury in the veteran's left arm 
is the etiologic source of his ongoing difficulties with that 
upper extremity.  In so opining, he disagreed with Dr. 
Buckaloo's finding that the veteran's symptoms were not of 
long-standing duration.  

In light of the incomplete and ambiguous results of the 
foregoing examinations, and the fact that the service medical 
records are unavailable to adequately determine the original 
track of the missile and which muscle groups were initially 
affected, the Board finds that VA orthopedic and neurological 
examinations are warranted, in order to determine all muscle 
groups involved and any other manifestations arising from the 
service-connected SFW, left arm.  

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating  purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§  4.40, 4.45, and clinical findings must be expressed in 
terms of the additional degree of range of motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Moreover, any treatment records pertaining to the veteran's 
SFW of the left arm should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the last Supplemental Statement of 
the Case pertaining to the issue on appeal was issued by the 
RO in March 2003.  Thereafter, the RO transferred the case to 
the Board in May 2003 for appellate review.  In June and 
August of 2003, the veteran submitted additional pertinent 
medical evidence (i.e., two letters from his private 
physician dated in May 2003 and July 2003 in support of his 
claim) to the Board.  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that, in a July 2002 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by September 12, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
have treated him for the residuals of his 
SFW since July 2003.  With the necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which are not already part of the record.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in 
orthopedics and neurology, in order to 
determine the nature and current severity 
of his service-connected SFW residuals of 
the left arm.  The claims folder must be 
available for review by the examiner in 
connection with the examination.  The 
examiner should comment as to whether the 
veteran's SFW scars are poorly nourished, 
tender or ulcerated, and whether there is 
any functional limitation attributable 
thereto.  The examiner should identify 
the muscle group(s) affected by the SFW, 
and describe the severity of any muscle 
impairment in terms of slight, moderate, 
moderately severe, and severe.  
Furthermore, the examiner should identify 
any nerve damage, and describe the 
severity of such damage, that may have 
resulted from the veteran's SFW.  This 
includes rendering an opinion as to 
whether carpal tunnel syndrome is 
etiologically related to the service-
connected SFW, left arm.  

Additionally, the examiner should comment 
as to whether the residuals of the 
veteran's SFW inhibit movement of any 
joints and results in any pain with use, 
excess fatigability, incoordination, 
weakness, pain during flare-ups or any 
other functionally disabling symptoms.  
This opinion should be expressed in terms 
of additional range of motion loss beyond 
that already demonstrated clinically.  In 
other words, functional loss found, such 
as the pain, if any, complained of by the 
veteran, must be quantified as additional 
loss of motion.  DeLuca supra.  

4.  The RO should review the claim of a 
compensable rating for the service-
connected SFW, left arm, to include 
consideration of all the evidence 
received since the March 2003 
Supplemental Statement of the Case, the 
Court's holding in DeLuca, and whether 
separate compensable ratings are 
warranted for muscle injury and any 
associated scarring.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

